THORNTON, S. J.,
dissenting.
From my reading of this record, I cannot agree with the majority that claimant has carried his burden of *291showing medical causation between his ankle injury and his most recent back surgery.
This is a case where a workman has suffered a whole series of back injuries, which have resulted in repeated surgeries. The medical evidence of a causal connection between the ankle and the back is insufficient in my view to support the majority’s decision. I am unable to see how a broken ankle can cause all the back complications and necessitate all the surgery which was claimed here, namely: decompression laminectomy at the L2-3 level; spinal canal stenosis secondary to degenerative disc disease; ridge and degenerative changes at L2-3. Also I note that claimant was able to return to work as a yarder operator following his injury of August, 1977, for nearly a year without “progressive radicular symptomatology.” Further, after the ankle injury it appears that claimant fell in his shower, which resulted in fracturing two ribs and occurred only two months before his examination by Orthopaedic Consultants. Later claimant was sawing firewood in April of 1978 when his back “went out.” I agree with the Workers’ Compensation Board’s conclusion that claimant’s back condition is not the result of his August 2, 1977, ankle injury but is, rather, the cumulative effect of his successive back injuries. Superimposed on these injuries and the numerous corrective surgeries therefor is a degenerative disease process involving bony overgrowth from his prior fusion. The references in the medical reports of Dr. Wilson and Orthopaedic Consultants to the effect of the 1977 ankle injury on his back condition are inexact and more in the nature of a recognition of the temporary increase of pain from the back condition, including that caused by the change in gait and use of crutches and other factors, rather than a finding that the 1977 ankle injury was a material contributing factor to claimant’s post-1977 back disability.
For the above reasons, I respectfully dissent.